DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Dan C. Hu, Reg. No. 40025 on 02/28/2022. The application has been amended as follows: 

Claim 1 (Currently Amended) A non-transitory machine-readable storage medium comprising instructions that upon execution cause a device to: initiate an acknowledgement storm detection process in response to failover of a network connection from a first input/output (I/O) module to a second I/O module, wherein the acknowledgement storm detection process comprises: updating, for the network connection, a first counter responsive to detecting an occurrence of a first combination of a first sequence number and a first acknowledgment number that are inconsistent in received and sent packets, updating, for the network connection, a second counter responsive to detecting an occurrence of a second combination of a second sequence number and a second acknowledgment number that are inconsistent in the received and sent packets, wherein the second sequence number being inconsistent with the second acknowledgment number indicates that a remote endpoint has acknowledged a byte of data that not yet been sent by the device, and wherein the first combination is different from the second combination, determining whether desynchronization between the received and sent packets satisfies criteria based on the first counter and the second 
 and based on an acknowledgment storm detection process that comprises: updating, for the network connection, a first counter responsive to detecting an occurrence of a first combination of a first sequence number and a first acknowledgment number that are inconsistent in received and sent packets, updating, for the network connection, a second counter responsive to detecting an occurrence of a second combination of a second sequence number and a second acknowledgment number that are inconsistent in the received and sent packets, wherein the second sequence number being inconsistent with the second acknowledgment number indicates that a remote endpoint has acknowledged a byte of data that not yet been sent by a device, and wherein the first combination is different from the second combination, and determining whether desynchronization between the received and sent packets satisfies criteria based on the first counter and the second counter; and in response to determining that the acknowledgment storm is present, initiate an action to recover from the acknowledgment storm.
Claim 14 (Canceled).
wherein the second sequence number being inconsistent with the second acknowledgment number indicates that a remote endpoint has acknowledged a byte of data that not yet been sent by the device, and wherein the first combination is different from the second combination, determining whether desynchronization between the received and sent packets satisfies criteria based on the first counter and the second counter, and in response to determining that the desynchronization between the received and sent packets satisfies the criteria, reset the TCP connection.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-13, 15 and 18-22 are allowed. 
The invention is directed to a method and device to initiates an acknowledgement storm detection process in response to failover of a network connection from a first input/output module to a second I/O module and the 
Regarding claim 1, A non-transitory machine-readable storage medium comprising instructions that upon execution cause a device to: initiate an acknowledgement storm detection process in response to failover of a network connection from a first input/output (I/O) module to a second I/O module, wherein the acknowledgement storm detection process comprises: updating, for the network connection, a first counter responsive to detecting an occurrence of a first combination of a first sequence number and a first acknowledgment number that are inconsistent in received and sent packets, updating, for the network connection, a second counter responsive to detecting an occurrence of a second combination of a second sequence number and a second acknowledgment number that are inconsistent in the received and sent packets, wherein the second sequence number being inconsistent with the second acknowledgment number indicates that a remote endpoint has acknowledged a byte of data that not yet been sent by the device, and wherein the first combination is different from the second combination, determining whether desynchronization between the received and sent packets satisfies criteria based on the first counter and the 
a second counter responsive to detecting an occurrence of a second combination of a second sequence number and a second acknowledgment number that are inconsistent in the received and sent packets, wherein the first combination is different from the second combination, wherein the second sequence number is in a second sent packet from the device, and the second acknowledgment number is in a second received packet at the device, wherein the second sequence number being inconsistent with the second acknowledgment number indicates that the remote endpoint has acknowledged a byte of data that not yet been sent by the device, determining whether desynchronization between the received and sent packets satisfies criteria based on the first counter and the second counter, and in 
Regarding claim 12, A first input/output (I/O) module comprising: a network stack to communicate packets over a network; a hardware processor; and a non-transitory storage medium storing instructions executable on the hardware processor to: recreate a network connection at the first I/O module based on a state of the network connection at a second I/O module that has experienced a fault; retrieve checkpointed data for the network connection, the checkpointed data comprising a Transmission Control Protocol (TCP) window size; determine whether an acknowledgment storm is present based on determining that the TCP window size in the checkpointed data is inconsistent with a TCP window size in a header of a sent packet or a received packet and based on an acknowledgment storm detection process that comprises: updating, for the network connection, a first counter responsive to detecting an occurrence of a first combination of a first sequence number and a first acknowledgment number that are inconsistent in received and sent packets, updating, for the network connection, a second counter responsive to detecting an occurrence of a second combination of a second sequence number and a second acknowledgment number that are inconsistent in the received and sent packets, wherein the second sequence number being inconsistent with the second acknowledgment number indicates that a remote endpoint has acknowledged a byte of data that not yet been sent by a device, and wherein the first combination is different from the second combination, and determining whether desynchronization between the received and sent packets satisfies criteria based on the first counter and 
Regarding claim 19, A method performed by a device, comprising: initiating an acknowledgement storm detection process in response to failover of a Transmission Control Protocol (TCP) connection from a first I/O module to a second I/O module, wherein the acknowledgement storm detection process comprises: updating, for the TCP connection, a first counter responsive to detecting an occurrence of a first combination of a first sequence number and a first acknowledgment number that are inconsistent in received and sent packets, updating, for the TCP connection, a second counter responsive to detecting an occurrence of a second combination of a second sequence number and a second acknowledgment number that are inconsistent in the received and sent packets, wherein the second sequence number being inconsistent with the second acknowledgment number indicates that a remote endpoint has acknowledged a byte of data that not yet been sent by the device, and wherein the first combination is different from the second combination, determining whether desynchronization between the received and sent packets satisfies criteria based on the first counter and the second counter, and in response to determining that the desynchronization between the received and sent packets satisfies the criteria, reset the TCP connection.
	Therefore, the independent claims 1, 10, 12 and 19 together with their respective dependent claims are allowed for the reason given above. 
	The closet prior art Carter et al. (US 2007/0168823 A1) discloses a method and  apparatus to determine whether an acknowledgment packet from an end point 
Claims 2-9 and 11 and 13, 15, 18 and 20-22 are allowed since they depend on claims 1, 10, 12 and 19 respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SYED M BOKHARI/Examiner, Art Unit 2473                                                                                                                                                                                                        3/6/2022
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473